ORDER

PER CURIAM.
The appellant, Michael Dare (“Dare”) appeals from the judgment entered upon a jury verdict of two counts of first-degree child molestation, Section 566.067,1 and one count of first-degree statutory sodomy, Section 566.062. At trial, the State admitted into evidence a video of the minor victim describing the alleged abuse to a forensic interviewer. Over Dare’s objection, the State replayed portions of the video during direct examination of the forensic interviewer, who testified as to the significance of the interview questions and responses. On appeal, Dare argues that the trial court abused its discretion in allowing portions of the video to be replayed because the evidence was unnecessarily duplicative and improperly bolstered minor victim’s testimony.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2010).